Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se une el Juez Asociado Señor Rebollo López.
Hace tiempo leimos en algún texto que hay dos (2) for-mas de errar al adjudicar un caso: razonar bien con hechos viciados o razonar mal con hechos verdaderos. Ambos equí-vocos son susceptibles de coexistir; en particular, si nos embarcamos en una extensa incursión de pronunciamien-tos no planteados en torno al régimen económico matrimo*4nial, que pertenecen más bien a una lección de derecho de familia.
‘El matrimonio, desde el momento que supone el consortium omnis vitae de dos personas para realizar el fin común especí-fico, sin duda extrapatrimonial, pero de gran proyección material y pecuniaria, exige a su vez una regulación específica de los medios económicos que sirven a tal fin. Esta regulación versa, al menos, sobre lo que es inevitable en un matrimonio; el so-porte económico del hogar. La vida en común del marido y mu-jer supone una serie de gastos; atenciones personales suyas y de los hijos (alimentación, educación, crianza, establecimiento); atenciones de personas frente a las cuales están obligados los cónyuges; actividades comunes que ocasionan dispendios que no deben ser soportados sólo por uno de aquéllos. Es preciso determinar, al menos, cómo ha de acudirse a estos gastos, y quién debe soportarlos (problema de la contribución a las car-gas del matrimonio), determinación que constituye el elemento mínimo necesario de las relaciones conyugales y la raíz del ré-gimen matrimonial.” J.L. Lacruz y M. Albaladejo, Derecho de familia: el matrimonio y su economía, Barcelona, Ed. Bosch, 1963, pág. 235.
Aparte de estas consideraciones válidas, la experiencia indica que una relación matrimonial normal supone que el presupuesto familiar sea diseñado y gastado mediante la toma de decisiones armoniosas de ambos cónyuges, coad-ministradores de la sociedad legal de gananciales, o por resolución de uno sólo, con la anuencia expresa o implícita del otro.
Ahora bien, cuando el matrimonio fracasa es ineludible reconocer que el proceso de divorcio “produce alteraciones sustanciales en el equilibrio de las prestaciones matrimoniales. La trilogía estructural de los deberes-derechos personales que el matrimonio ha dinamizado —ello es, la cohabitación, la fidelidad y la asistencia— han de sufrir conmociones inevitables”. E.A. Zannoni, Divorcio y obligación alimentaria entre cónyuges, 2da ed., Buenos *5Aires, Ed. Astrea, 1977, pág. 28. De igual modo, como regla general, la crisis matrimonial impacta negativamente al proceso natural de decisiones compartidas y rompe el con-senso conyugal en el orden económico.
Es ilusorio, pues, confiar en que, defraudados mutua-mente, los cónyuges —allí donde existen las diferencias profundas, intolerancia, intransigencia e incluso hostili-dad— puedan ex propio vigore dirimir por sí solos las des-avenencias, en particular sus necesidades y gastos personales. La coadministración y adopción de decisiones cordiales recíprocas cesan. Sin acuerdos al efecto, la pen-sión alimentaria pendente lite —fundamentada o no teóri-camente en la igualdad de uso y acceso de los bienes ga-nanciales— por imperativo tiene que canalizarse a través de los tribunales.
HH ] — I
En el caso de autos, el Dr. Leonardo Castro Montañez tenía y mantuvo el control de los bienes de la sociedad, incluso los líquidos, debido a una (1) sola realidad objetiva: generaba los ingresos por su condición de profesional mé-dico, subespecialista, bien remunerado. Esta situación no fue creada por la Asamblea Legislativa ni por los tribunales. Nada tiene que ver con el sexismo o un esquema legal económico de subordinación de la mujer. Tampoco con que su esposa, la Sra. Joyce Kantara Malty, recibiera una paga menor; es un dato no contradicho que ella no podía ni producía un trabajo profesional igual. Sin apasionamiento, estos son los hechos. Si fuera a la inversa —la esposa única profesional y/o mejor remunerada que el marido— ¿no su-cedería lo mismo?
Si algo revelan los autos del caso es que el ilustrado tribunal de instancia (Hon. Ángel D. Ramírez Ramírez, Juez) atendió con prontitud diligente y eficazmente los pe-didos de la señora Kantara Malty. Emitió varias órdenes *6que obligaron al doctor Castro Montañez a entregarle lo que en esta etapa le corresponde en derecho. Que ella haya tenido que acudir al Tribunal —aún pasando por una si-tuación dolorosa, crítica, llena de sentimientos de culpabi-lidad, pérdida de afectos y fracasada— difícilmente puede caracterizarse como “humillante”. Repetimos, igual ocurri-ría a la inversa.
La señora Kantara Malty ha logrado reivindicar judi-cialmente sus derechos en todo momento. Incluso, ante la manifiesta temeridad e incumplimiento del doctor Castro Montañez, obtuvo una orden de arresto e ingreso —que nos negamos a paralizar— y promovió exitosamente varias medidas provisionales para asegurar el uso continuo de la pensión y los bienes que interesaba. Por razones que des-conocemos, pudiendo, no solicitó la sindicatura.
H-i H-I i
Cuando sobreviene la zozobra matrimonial, es total-mente erróneo y absurdo pretender que, durante el trámite de un divorcio, los cónyuges participen equitativamente de los bienes gananciales para cubrir sus necesidades de acuerdo con su posición social, y que ninguno tendrá, con respecto a lo así utilizado, un crédito contra el otro al mo-mento de la liquidación de la sociedad de bienes gananciales. Esa tesis fluida es contraria al buen orden y funcionamiento de la misma sociedad ganancial y propicia el libertinaje y dilapidación del caudal común. En cual-quier actividad generadora de gastos —la sociedad legal no es la excepción— hay que establecer unas necesidades, po-ner unos controles y fijar unas responsabilidades. Si los cónyuges voluntariamente no lo hacen, si hay serias des-avenencias, si —en ocasiones— temporalmente uno o am-bos están psicológicamente traumatizados, ¿cómo solucio-nar las discrepancias sobre “las necesidades de acuerdo a la posición social” sin la participación de los tribunales?
*7En esas instancias, la única forma de evitar un caos económico durante el trámite del divorcio es aplicar las normas legislativas y jurisprudenciales prevalecientes. En su proyección externa, los acreedores de la sociedad legal de gananciales poseen una expectativa de que el divorcio no signifique la bancarrota económica. Confían en la inter-vención judicial y la aplicación prudencial y racional de las normas para fijar alimentos, como medio de evitar la ero-sión del patrimonio ganancial. Permitir que los cónyuges utilicen libremente los fondos gananciales, sin control judicial, es invitar al caos. Tiene el potencial de suscitar una carrera desenfrenada y sin obstáculos, cuya meta será la máxima utilización por cada cónyuge de los fondos gananciales.
Hasta que la sociedad legal Castro-Kantara no se disuelva, la pensión alimentaria de ella debe ser contra el capital social. Igual tratamiento ha de darse a los gastos en que incurra el doctor Castro Montañez para uso personal y otros conceptos.(1)
Respecto al posible mal uso de fondos, no podemos olvi-dar que oportunamente el doctor Castro Montañez tendrá que rendir cuentas al liquidarse la sociedad legal. Rosa Resto v. Rodríguez Solís, 111 D.P.R. 89, 91-92 (1981). Nada impide que la señora Kantara Malty, además de los reme-dios judiciales obtenidos hasta ahora, solicite otras medi-das provisionales cautelares para evitar que sea “defraudad[a] por actos de ocultación o disposición de bienes”. Suárez Martínez v. Tribunal Superior, 85 D.P.R. 544, 550 (1962).(2)
*8En resumen, en casos de profundas desavenencias en que la voluntad es terminar el matrimonio, y con ello la sociedad legal ganancial, si no hay acuerdos respecto al monto de la pensión alimentaria, la intervención a tiempo y su fijación por los tribunales sigue siendo el mejor y más justo remedio para salvaguardar los derechos de los cónyu-ges y sus acreedores.
- O -

 Tal resultado lo impone el Art. 1308 del Código Civil que, en lo pertinente, expone:
“Serán de cargo de la sociedad de gananciales:
“(5) El sostenimiento de la familia y la educación de los hijos comunes y de cualquiera de los cónyuges.” 31 L.P.R.A. see. 3661.


 Es infundado presumir siempre que el cónyuge que está en posesión de los bienes gananciales se le permita impunemente hacer uso del patrimonio de ambos. El Art. 101 del Código Civil, 31 L.P.R.A. see. 344, dispone que:
*8“Desde el día en que el procedimiento de disolución se inicie judicialmente, no' será válida ninguna deuda contraída ni transacción efectuada por cualquiera de los cónyuges sin la autorización del tribunal, a cargo de los bienes gananciales.”
En virtud de la disposición transcrita, una vez entablada la acción de divorcio, las deudas contraídas por cualquiera de los cónyuges sin autorización judicial gravan sus respectivos haberes privativos.